MEMORANDUM **
Rosa Orozco-Zacarias petitions for review of a decision of the Board of Immigration Appeals (“BIA”) affirming the decision of an Immigration Judge (“IJ”) finding her removable. We dismiss the petition for lack of jurisdiction.
“We determine our own jurisdiction de novo.” Alarcon-Serrano v. INS, 220 F.3d 1116, 1119 (9th Cir.2000). This court does not have jurisdiction over challenges to the sufficiency of the evidence supporting the removal order of an alien who the Attorney General has reason to believe was a knowing participant in drug trafficking. 8 U.S.C. § 1252(a)(2)(C) (referencing 8 U.S.C. § 1182(a)(2)(C)).
There is substantial evidence supporting the BIA’s finding that it had reason to believe Orozco was a knowing participant in a scheme to bring marijuana into the United States from Mexico. Chief among this evidence are the large amount and value of the marijuana in her possession and the signs of nervousness she displayed when attempting to cross the border into the United States. We thus do not have jurisdiction to review the substance of Orozco-Zacarias’s petition and therefore must dismiss it. Id.
Petition DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.